Pee CuRiam.
The contract which the plaintiffs seek to enforce by this action was the result of an offer by the defendant North Carolina Joint Stock Land Bank of Durham, and its acceptance by the plaintiff R. E. Jackson, on 17 August, 1934. This contract contains no provision that it must be complied with by the plaintiff within thirty days, as was the case with the contract dated 5 March, 1934. For this reason, the plaintiff had a reasonable time within which to perform the contract. The jury having found that there was no unreasonable delay on the part of the plaintiff in making a tender of the bonds, and that plaintiff was ready, able, and willing to comply with the offer of the defendant, at the time of the trial, the plaintiffs are entitled to a specific performance by the defendant of the contract.
We find no error in the trial. The judgment appearing on the record is affirmed.
No error.